        Case 1:06-cv-00670-CKK Document 619 Filed 09/12/19 Page 1 of 1


                  United States Court of Appeals
                                FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                         ____________


No. 19-7105                                                    September Term, 2019
                                                                          1:06-cv-00670-CKK
                                                      Filed On: September 12, 2019 [1806322]
Larry Elliott Klayman,

               Appellant

       v.

Judicial Watch, Inc., et al.,

               Appellees

                                            ORDER

      It is ORDERED, on the court's own motion, that this case be held in abeyance
pending further order of the court.

        The Clerk is directed to transmit a copy of this order to the district court. The
district court is requested to notify this court promptly upon the conclusion of its
proceedings.

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Laura M. Chipley
                                                             Deputy Clerk
